OAKES, Circuit Judge (dissenting):
I believe that the majority has the cart before the horse. It essentially decides that the district court correctly found that the appellant employee’s case for an earlier seniority date was insubstantial or incredible and then holds that, because the union executive board’s decision was correct, its action reducing appellant’s seniority was not “discipline” within the meaning of sections 101(a)(5)(C) and 609 of the Labor-Management Reporting and Disclosure Act (LMRDA), 29 U.S.C. §§ 411(a)(5)(C), 529.1 But the district court, as I see it, itself erroneously conceived the question before it as being whether the union’s decision in the seniority dispute was correct on the merits, rather than whether the employee was disciplined within the meaning of the LMRDA. See Stein v. Mutuel Clerks’ Guild of Massachusetts, Inc., 560 F.2d 486, 491 (1st Cir. 1977); Fare v. International Brotherhood of Boilermakers, 320 F.2d 576, 578 (2d Cir. 1963).
In my view the union’s action here was “discipline” within the Act. See generally Detroy v. American Guild of Variety Artists, 286 F.2d 75, 81 (2d Cir.), cert. denied, 366 U.S. 929, 81 S.Ct. 1650, 6 L.Ed.2d 388 (1961). The determination whether application to an employee of a union regulation— such as the reduction of appellant’s seniority here — constitutes discipline seems to turn on whether the employee has been “singled out” and whether he disputes the facts underlying the application of the regulation to him. See Beaird & Player, Union Discipline of Its Membership Under Section 101(a)(5) of Landrum-Griffin: What Is “Discipline” and How Much Process Is Due?, 9 Ga.L.Rev. 383, 392-98 (1975). Appellant contends that he is the only employee who has had his seniority date unilaterally changed by the union, and he disputes the facts supporting the application of the regulation to him. There is some evidence in the record in support of his position in addition to his own testimony and the letter from Robert A. Cook, Plaintiff’s Exhibit 3, both of which were discredited by the district court. I refer specifically to Plaintiff’s Exhibit 2.2
If I am correct that the union administered “discipline” then the only question to be determined by the court below, with respect to the LMRDA section 101(a)(5)(C) *122claim, was whether appellant had been afforded a “full and fair hearing” in the union disciplinary proceedings. I would remand for findings by the district court on this issue, particularly in regard to the impartiality of the union executive board. See Feltington v. Moving Picture Machine Operators Union Local 306, 605 F.2d 1251, 1256-57 (2d Cir. 1979), cert. denied, 446 U.S. 943, 100 S.Ct. 2169, 64 L.Ed.2d 799 (1980).
With respect to appellant’s claim under LMRDA section 609, 29 U.S.C. § 529, the issue is whether the union’s disciplinary action stemmed from a retaliatory motive. Cooke v. Orange Belt District Council of Painters No. 48, 529 F.2d 815, 819-20 (9th Cir. 1976). The question of motive is one for the trier of fact, Bradford v. Textile Workers of America Local 1093, 563 F.2d 1138, 1143 (4th Cir. 1977). And appellant was entitled to a jury trial of his damages claim, notwithstanding the fact that this claim was joined with a request for equitable relief under LMRDA section 101(a)(5)(C), Feltington, 605 F.2d at 1257-58.
Accordingly I dissent.

. The “practical” reason, advanced secondarily by the majority, for declining to characterize Galke’s reclassification as “discipline” is not persuasive. As a “practical” matter, the reclassification here stemmed from the union’s investigation into Galke’s industry seniority date after the union had been ordered by the National Labor Relations Board to set Galke’s seniority date back at 1947. Originally set as 1947, Galke’s seniority date had been changed to 1961 by the union because of Galke’s criticisms of union leaders regarding unsafe working conditions and other matters. In a 1977 proceeding the NLRB found that this change of Galke’s seniority date to 1961 had been improperly motivated, in violation of sections 8(b)(2) and 8(b)(1)(A) of the National Labor Relations Act, 29 U.S.C. §§ 158(b)(2), 158(b)(1)(A), and ordered the union to reassign Galke a 1947 seniority date and pay him damages for lost wages. And, also as a “practical” matter, the reclassification here had the result that Galke was referred to work by the union only three days in the eight months prior to the union hearing. Thus viewed, no matter how bad or discriminatory the union motive for a seniority reclassification, or how serious the impact on the union member, the latter would have no remedy because, in the majority’s words, “[i]t would be onerous to require a union to conduct a full and fair hearing


. Exhibit 2 is an “Itemized Statement of Earnings,” a printout from the Social Security Administration showing earnings from H. V. Finlay Company in Brooklyn, New York, in 1946 and 1947.
There is no dispute that work with H. V. Finlay would have entitled Galke to seniority as of 1946, and that similar printouts were *122accepted by the union with respect to other members as sufficient proof under its seniority rules. No findings were made by the district court regarding the authenticity of the printout, or its more complete and even more helpful version submitted to the district court but not to the union, Exhibit 15.